Title: To Thomas Jefferson from Henry Warren, 10 November 1802
From: Warren, Henry
To: Jefferson, Thomas


          
            Sir
            Plymouth, Mass: Novr. 10. 1802.
          
          I had the honor some months since to address a letter of thanks to you for the intended honor of an appointment as Collector for the Port of Marblehd.
          I recieved from General Dearborn an intimation of this your intention, & was highly flattered with your notice & consideration. It was with extreme reluctance that I could bring my mind to decline any appointment conferred by you, under an administration conducted on principles which I have imbibed from infancy, & which are confirmed by experience & reflection: but various circumstances of an imperious nature combined to prevent my acceptance of the proposed office. I will not trouble you, Sir, with the detail as I presume General Dearborn must have communicated to you my letter to him on that subject, which I flatter myself must have assured you that my reasons were such as ought to have operated on my mind, & would exonerate me from the smallest possible suspicion of slighting your favours, or retiring from your service: So far from that, Sir, I still solicit your notice & patronage. I will not have the presumption to lay claim to them, although should any one assume that privilege, perhaps none could do it with more propriety. But I must take the liberty to make some suggestions to which I am the more emboldened by your consideration, & some late circumstances which have taken place in this district.—
          The republican character, sentiments, & conduct of my family—the uniform adherence to the whig principles of the revolution has exposed us a long time to peculiar markes of obloquy & abuse: we were neglected by one administration & abused by another. My father is an aged veteran of the cause who was long wounded by the prostration of those sentiments in support of which he devoted the best period of his life, & is now only rejoicing like old Simeon at their revivification. I have one brother, who is a poor pensioner with but one leg, having left another in fighting the battles of his country. I had another immolated on the plains of the Miami. I alone am left in health to prop the remnants of the family, and our enemies are determined that this shall fail.
          
          I have long been the object of persecution of an inveterate junto in this County, which would long since have been extinct but for the influence of federal officers here. The collector & his under officers—the deputy marshal—the post office so create an influence here which it is impossible to counteract: they are all open & undisguised in their hostility to the present administration & their measures. The late election of Member of Congress was altogether affected by this untoward influence. Every effort on the part of the republicans has been made to check the progress of these people in their opposition to government, but it seems at present without effect. And while I solicit a change in my own favor, I combine the support of the republican principles which actuate your conduct & which have always had strong operation on mine, with the personal, interested views of succeeding to some of the advantages resulting from a revolution which has hitherto in its effects operated to a constant depression of every individual of my family, while every one of it has had resolution & fortitude to maintain the principle while suffering from its exercise.—
          Sir, I declare to you, & accept not my declaration alone but suffer me to refer you to the representative of this district, I declare to you that the Collector of this Port is incompetent—unfaithful & in principles & ability wholly unqualified for his office.—
          I also; Sir avow myself to you as the candidate to succeed him, or the Marshal of Massachusetts, both of which it has been wonderful should be retained. The latter alone ought to have the decency to keep deputies who should not openly revile & calumniate to the President of the United States with every epithet that violence and baseness can suggest.
          With great deference I would ask & you will pardon the questions If Mr. Tyng should be displaced for hostility to Republican principles, why not the Collector of Plymouth? If Mr Hillot should be displaced for being in league with the Essex junto why not the Collector of Plymouth? If Mr: Tuck should be removed for violent opposition to government, why not the Collector of Plymouth? all will apply with equal force to him. how far they were watchful as officers I know not, but he is notoriously negligent; & it is a common suggestion that such great & numerous frauds & dilapidations would not be committed on the revenue unless by the connivance of the officer. I perhaps press this point with more zeal than delicacy; but you must pardon it when I confess I feel indignant at the constant triumph of these people, who are enjoying all the benefits that could accrue from a life of virtuous conduct, instead of abandoned principle; & when I am confident that nothing would more gratify the republicans of this County, or more mortify their enemies than my appointment as the Collector of this Port.—
          Accept, Sir, the assurances of my profound respect for your person & character & that I am
          Your obed. hum: Servt.
          
            Henry Warren
          
        